Sutton, C. J.
(After stating the foregoing facts.) The plaintiff was severely injured when he was struck by an automobile owned by the defendant and operated by one of the defendant’s employees, James Perkins. The parties agree “that the evidence *517shows that the injuries complained of by the plaintiff were due to the negligence of James Perkins, and the only question presented by the record for review is whether [the] defendant, M. G. Lee, is liable for the negligence of James Perkins at the time of the accident.”
It appeared without dispute from the evidence that James Perkins was an employee of the defendant and that he was directed by the defendant to carry a Mr. Yon, and certain other employees of the defendant, home in the defendant’s automobile on the day of the accident; that these instructions were written and were received by the employee; that the employee carried Yon, and the other workers, from the farm of the defendant to Cuthbert, where Yon left the automobile for the purpose of eating dinner at Sawyer’s cafe; and that the driver carried certain of the other employees to their homes and went elsewhere in and around Cuthbert.
The accident occurred between 12:30 and 1:00 o’clock on a public street or alley which ran back of Sawyer’s cafe and in the direction of McPherson’s store, where the defendant’s employee testified he was going to purchase some lard for himself. However, at the time of the accident and as a part of the res gestae of the occurrence, the jury was authorized to find that this employee, when asked “what he was doing on that’ street,” replied that he was “to pick up Mr. Yon,” and that about 30 minutes later, Yon came walking along the street from the direction the automobile was traveling.
While this driver testified on the trial that he was traveling on this street or alley at this time for purposes of his own wholly disconnected from his employment with the defendant, the plaintiff placed in evidence certain portions of depositions taken prior to the trial wherein this witness testified that, at the time of the accident, he had “started down to Mr. McPherson’s corner to pick up Mr. Yon and take him to Carnegie, where he lived, as Mr. Lee (the defendant) had told him to do in the note,” and that he “was going down there to buy [himself] some lard and get Frank Proctor’s check cashed, but the main reason he was going down there was to get Mr. Yon and take him home.” These depositions were introduced in evidence for the purpose of impeaching the witness. If the testimony of this witness, as *518given on the trial, which is directly conflicting in material particulars with that of other witnesses and with his sworn evidence set out in the depositions, is disregarded, as the jury was authorized to do under the law of this State (Code, § 38-1806), the presumption of law arising from the ownership of the automobile by the defendant and its operation by the defendant’s employee at the time and place of the injury, under the circumstances, is sufficient to support the verdict. In this connection, see Dawson Motor Co. v. Petty, 53 Ga. App. 746, 749 (186 S. E. 877), and citations.
Moreover, the jury was authorized to draw all reasonable inferences from the facts proved. It appeared that the defendant directed the driver of the automobile to use the automobile in taking Yon and the other employees home after 12:30 o’clock p.m. on the day in question, and that the accident occurred after the driver left the farm of the defendant and before he had carried Yon to his home in Carnegie, and that it occurred between 12:30 and 1:00 o’clock p.m. At the time of the accident and as part of the res gestae of the transaction, this witness stated that he was there to “pick up Mr. Yon,” and the jury was authorized to infer- that he was to pick him up and carry him to his home, as the defendant had directed him to do. Considering the depositions of this witness only for the purpose of impeaching the witness, there is sufficient evidence in the record to authorize the jury to find that the driver of the automobile, was, at the time of the accident, an employee of the defendant and engaged in using the defendant’s automobile in and about the business of the defendant, as the defendant had directed and authorized bim to do, and that the defendant was responsible for the acts of negligence of his employee towards the plaintiff.
Under all the facts and circumstances of the case, the verdict of the jury, which has the approval of the trial judge, is supported by evidence, and the trial judge did not err in overruling the motion for a new trial.
There being a dissent in this case by one of the judges of the division to which the case was assigned, the case was considered and decided by the court ás a whole pursuant to the provisions of the act of the General Assembly, approved March 8, 1945 (Ga. L. 1945, p. 232).

*519
Judgment affirmed.


Gardner, Parker, and Townsend, JJ., concur. MacIntyre, P.J., concurs in the judgment of affirmance. Felton, J., dissents.